UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CECILE GOGOL,                                                                           April 8, 2020

                                 Plaintiff,
                                                                             ORDER
                   – against –
                                                                          15 Civ. 5703 (ER)
NYPD P.O. JOHN DOE in his individual
capacity, CITY OF NEW YORK, NEW YORK CITY
DEPARTMENT OFFICER AHMED ABDALLA
shield No. 7927 in his individual capacity,

                                 Defendants.


RAMOS, D.J.:

         The Court having been advised that the parties have reached a settlement in principle,

Doc. 82, it is ORDERED that the above-captioned action be and hereby is discontinued, without

costs to either party, subject to the reopening should the settlement not be consummated within

thirty (30) days of the date hereof.

         Any application to reopen must be filed within thirty (30) days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, the parties are

advised that if they wish the Court to retain jurisdiction in this matter for purposes of enforcing

any settlement agreement, they must submit the settlement agreement to the Court within the

next thirty (30) days with a request that the agreement be “so ordered” by the Court.

It is SO ORDERED.

Dated:      April 8, 2020
            New York, New York


                                                              ____________________________
                                                              Edgardo Ramos, U.S.D.J.
